Judgment, Supreme Court, New York County (Alice Schlesinger, J), entered August 17, 2005, upon a jury verdict in favor of plaintiff and third-party defendant, inter alia, awarding plaintiff damages structured pursuant to CPLR article 50-B, unanimously affirmed, without costs.
In view of the proof as to the nature, extent and permanency of the facial and spinal injuries sustained by plaintiff, who was 29 years of age at the time of the subject accident, we find that the awards of $500,000 for past pain and suffering and $1.5 million for future pain and suffering did not materially deviate from what would be reasonable compensation (see CPLR 5501 [c]).
We discern no basis to disturb the jury’s conclusion, premised upon its assessment of conflicting expert and other testimony, that third-party defendant Stokes Industries, Inc. was not negligent in its design, manufacture or installation of the hoist at issue (see McDermott v Coffee Beanery, Ltd., 9 AD3d 195, 206 [2004]). Concur—Saxe, J.P., Sullivan, Nardelli, Sweeny and Malone, JJ.